Case 18-51317-grs       Doc 112     Filed 08/22/19 Entered 08/22/19 17:55:08              Desc Main
                                    Document     Page 1 of 5


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                               LEXINGTON DIVISION

IN RE: Bradley Alan Harrison                                                   CASE NO. 18-51317
       170 Thoroughbred Way
       Berea, KY 40403


DEBTOR(S)                                                                             CHAPTER 13


    DEBTOR’S PROPOSED STIPULATIONS, BRIEF OF DEBTOR, STATEMENT
         REGARDING AFFIDAVITS, WITNESS AND EXHIBITS LIST

                           DEBTOR’S PROPOSED STIPULATIONS

   1. The current hearing comes before the Court based upon an Amended Chapter 13 Plan

        filed by the debtor, Document 54.

   2. UK Federal Credit Union (UKFCU) filed an objection to the amended plan of the debtor,

        Document 94, where they alleged that the debtor had failed to surrender a 2017 Polaris

        RZR 900, VIN 4XAVCE879HB682556 ( the “collateral”) and that the debtor had not

        proposed the plan in good faith.

   3.   The Debtor testified at the 2004 examination by the creditor UKFCU, that he worked out

        of state for most of the time in the construction industry.

   4.   The Debtor testified at the 2004 exam that he was contacted by a repossession company

        seeking to recover the collateral, but then was notified by them that there was a “stop”

        put on the repossession order by UKFCU.

   5.   After counsel informed him that UKFCU was still trying to regain the collateral, the

        debtor, since he was almost always out of state for work, made the collateral available for

        repossession at his residence by sitting the collateral next to his house with the keys left

        in the cupholder for the repossession company to pick up on behalf of UKFCU.
Case 18-51317-grs      Doc 112      Filed 08/22/19 Entered 08/22/19 17:55:08                Desc Main
                                    Document     Page 2 of 5


   6. When the debtor returned from out of state some time thereafter, the collateral was gone,

      and he presumed that it was finally repossessed by UKFCU.

   7. Then counsel for UKFCU appeared in court again and asserted that they had not

      recovered the collateral and that the debtor had failed to surrender the collateral

      according to the amended plan.

   8. The debtor, then fearing and realizing for the first time that the collateral may have been

      stolen, made a police report with the Madison County Sheriff, reporting the collateral as

      stolen.

   9. The debtor, in good faith, made every effort to surrender the collateral back to the

      creditor and when he found out that UKFCU were still asserting they hadn’t recovered it,

      he reported it as stolen in effort to protect the creditors interest in the collateral,

   10. The debtor, in his amended plan, also proposed to surrender a 1997 Baja Boat (the

      “boat”) which secured a claim held by Citizens Guaranty Bank. (Claim No. 1-1). The

      debtor listed the boat in his bankruptcy as having a value of $10,000.

   11. The debtor testified at the 2004 examination that the boat was not held in his possession

      and that his mother was a cosigner as scheduled in his petition and that his mother had

      taken over payments on the boat to the satisfaction of the creditor, Citizens Guaranty

      Bank.

   12. The debtor testified at the 2004 examination that he never had a real intent to sell the boat

      for $35,000.00 and that his mother had asked him to post it on social media to gauge

      what the boat is worth in today’s market.
Case 18-51317-grs      Doc 112     Filed 08/22/19 Entered 08/22/19 17:55:08             Desc Main
                                   Document     Page 3 of 5


   13. The debtor testified that he never got any legitimate offers on the boat and that he had

       sincere questions if the boat was even worth $10,000.00, based upon its age and

       condition, being that it’s 22 years old.

   14. The debtor further testified that his mother had the boat in storage and that he did not

       have possession of the boat.

   15. The debtor proposed surrendering the boat in the amended plan in good faith, did not

       retain possession of the boat and the payment had been assumed by a cosigner.

   16. The objecting party, UKFCU, failed to initiate Joint Stipulations with debtor’s counsel as

       required by Order of this court, so the debtor has proposed his stipulations to be adopted

       by the Court instead.

                                   BRIEF OF THE DEBTOR

      The Debtor proposed the amended plan in good faith and made every effort to surrender

possession of the collateral to UKFCU. The Debtor also did not have possession of the boat and a

cosigner, his mother, had maintained payments on the boat to the satisfaction of the creditor,

Citizens Guaranty Bank. The debtor made every reasonable effort to get the collateral back to

UKFCU, and when he was informed that UKFCU still hadn’t recovered it, he made a police report

with the Madison County Sheriff.



     Debtor’s effort to surrender the collateral wasn’t illusory as alleged by UKFCU and they seem

to impermissibly place a high burden on the debtor that is not reasonable and in accordance with

the law. “Put simply, surrender under 1325 requires at a minimum the surrender of all of the rights

that the debtor has.” In re Ware, 533 B.R. 701, 712 (Bankr. N.D. Ill. 2015).
Case 18-51317-grs          Doc 112   Filed 08/22/19 Entered 08/22/19 17:55:08           Desc Main
                                     Document     Page 4 of 5


     There is no evidence in the record that the debtor sought to deprive UKFCU of their interest

in the collateral and yet ample evidence pursuant to his testimony at the 2004 exam that he made

every effort possible. When the debtor was out of state for most of the time working in

construction, he sought to enable UKFCU to recover the collateral by discussing the matter with

the repossession company and then ultimately parking the collateral next to his house and leaving

the keys in the cupholder. “At the very least, the debtor must not stand in the way of the secured

creditor taking possession of the property, must not retain any rights to the property, and must at

all times act in good faith.” Id. The debtor has met his burden of good faith as to his amended plan

and has made every reasonable effort to enable UKFCU to recover the collateral.

                            STATEMENT REGARDING AFFIDAVITS

       The debtor gave his sworn testimony pursuant to the 2004 exam brought by counsel for

UKFCU. The exam was transcribed by a court reporter apparently hired by UKFCU and their

counsel. A transcript of the 2004 exam has not been made available to the Court and to

undersigned counsel to the best of counsel’s knowledge. In lieu of an affidavit of the debtor,

debtor would propose to use his testimony at the 2004 exam for consideration by the Court as

evidence in this matter.

                                         WITNESS LIST

       Debtor will testify orally at the hearing for rebuttal testimony only. The debtor has no

expert witnesses to call.



                                         EXHIBIT LIST

       The Debtor doesn’t seek to introduce any exhibits as evidence to the Court in this matter,

but relies upon his testimony at the 2004 exam and the Stipulations he has put forth herein.
Case 18-51317-grs      Doc 112     Filed 08/22/19 Entered 08/22/19 17:55:08            Desc Main
                                   Document     Page 5 of 5


                                                            Respectfully Submitted,


                                                         /s/ Chadwick B. Hammonds
                                                            Chadwick B. Hammonds
                                                              Counsel for Debtor(s)


                                CERTIFICATE OF SERVICE

    I, the undersigned, do hereby certify that a true and accurate copy of the foregoing was this

the 22nd day of August, 2019, served by mailing a copy via first-class mail, postage prepaid

upon the creditor below and served upon the Chapter 13 Trustee and the U.S. Trustee

electronically:

                                                                     /s/ Chadwick B. Hammonds
                                                                       Chadwick B. Hammonds
UKFCU
c/o Stoll Keenon Ogden PLLC
300 West Vine Street, Suite 2100
Lexington, KY 40507
